IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,797-01


                       EX PARTE JAMES DALTON SMITH, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W401-82195-2015-HC IN THE 401ST DISTRICT COURT
                            FROM COLLIN COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record at

this Court appears, however, to be incomplete. According to Applicant, since his writ record was

forwarded to this Court, he has filed an amended writ and/or an amended brief.

       The district clerk shall either forward to this Court Applicant’s amended writ and/or his
                                                                                                     2

amended brief or certify in writing that these documents are not part of the record. The district clerk

shall comply with this order within thirty days from the date of this order.



Filed: May 12, 2021
Do not publish